429 F.2d 1239
Eugene MINNIEFEE, Petitioner-Appellant,v.N. L. HALE, Warden, et al., Respondents-Appellees.
No. 28060 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
July 20, 1970.

Eugene Minniefee, pro se.
Leslie Hall, Asst. Atty. Gen., of Alabama, McDonald Gallion, Atty. Gen., Montgomery, Ala., for respondents-appellees.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
This appeal is taken from the order of the district court denying in part and granting in part the petition of an Alabama convict to enjoin unconstitutional treatment of prisoners at the Atmore State Prison. We affirm.1


2
Appellant filed two petitions for injunctive relief in the court below complaining about the treatment given prisoners assigned to the punitive isolation unit of the prison. Subsequent to the filing of these petitions, and prior to the evidentiary hearing held below, the district court decided Beard v. Lee (C.A. No. 4345, January 24, 1969), another case in which a convict sought an injunction to improve conditions at Atmore. In that case the district court ordered prison authorities to discontinue certain disciplinary practices and to institute specific conditions and treatment.


3
Most of the allegations contained in the present appellant's petition related to conditions ordered to be corrected in the Beard opinion. After holding an evidentiary hearing, the court below found that all conditions specified in the Beard judgment were being followed with the exception of one item requiring ventilation of the isolation cells. The district court ordered appellant to install proper ventilation in those cells.


4
From a review of the record, including, the transcript of the evidentiary hearing, we find no clear error in the findings of the district court. We note that appellant's testimony verifies that the improvements ordered by Beard have been implemented. The numerous remaining complaints for which relief was denied were properly held to be matters of prison discipline. Walker v. Blackwell, 5th Cir. 1966, 360 F.2d 66; Tabor v. Hardwick, 5th Cir. 1955, 224 F.2d 526, cert. denied 350 U.S. 971, 76 S. Ct. 445, 100 L. Ed. 843; Adams v. Ellis, 5th Cir. 1952, 197 F.2d 483.


5
The judgment below is affirmed.



Notes:


1
 Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing. See Murphy v. Houma Well Service, 5th Cir. 1969, 409 F.2d 804, Part I; and Huth v. Southern Pacific Company, 5th Cir. 1969, 417 F.2d 526, Part I